Case 5:19-cv-00138-RWS-CMC Document 7 Filed 03/01/21 Page 1 of 2 PageID #: 18




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

 RICKY DEVAUGHN BECKOM,                            §
                                                   §
                                                   §    CIVIL ACTION NO. 5:19-CV-00138-RWS
                   Plaintiff,                      §
                                                   §
 v.                                                §
                                                   §
 BOWIE COUNTY DISTRICT COURT,                      §
                                                   §
                   Defendant.                      §

                                               ORDER

       Plaintiff Ricky Beckom, an inmate proceeding pro se, filed the above-styled and numbered

civil action complaining of alleged violations of his constitutional rights.   The case was referred

to the United States Magistrate Judge.

       Plaintiff sued the state district court in Bowie County, Texas complaining he has been falsely

imprisoned. The Magistrate Judge issued a Report recommending the lawsuit be dismissed because

state district courts are not suable entities and would be protected by judicial immunity in any event.

Docket No. 5. A copy of this report was sent to Plaintiff at his last known address, return receipt

requested, but no objections have been received; accordingly, he is barred from de novo review by

the District Judge of those findings, conclusions, and recommendations and, except upon grounds of

plain error, from appellate review of the unobjected-to factual findings and legal conclusions

accepted and adopted by the District Court. Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352

(5th Cir. 2017).

       Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge. Upon such review, the Court has determined the Report of the Magistrate Judge
Case 5:19-cv-00138-RWS-CMC Document 7 Filed 03/01/21 Page 2 of 2 PageID #: 19




is correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918,

109 S.Ct. 3243 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard

of review is “clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly
     .
        ORDERED that the Report of the Magistrate Judge (Docket No. 5) is ADOPTED as the

opinion of the District Court. It is further

        ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE for

purposes of proceeding in forma pauperis for failure to state a claim upon which relief may be

granted. It is further

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

       SIGNED this 1st day of March, 2021.



                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
